Case 1:17-cr-00134-CMA Document 1282 Filed 06/02/20 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello


 Criminal Action No. 17-cr-00134-CMA-20

 UNITED STATES OF AMERICA,

       Plaintiff,

 v.

 KAMIL RILEY,

       Defendant.


       ORDER DENYING SECOND MOTION FOR COMPASSIONATE RELEASE


       This matter is before the Court on Defendant Kamil Riley’s second Motion for

 Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A). (Doc. # 1275.) The

 Probation Office and the Government filed Responses to Defendant’s Motion on May

 22, 2020, and May 26, 2020, respectively. (Doc. ## 1279, 1280.) For the following

 reasons, Defendant’s Motion is denied without prejudice.

                                    I.     ANALYSIS

       Defendant filed his first Motion for Compassionate Release on April 8, 2020.

 (Doc. # 1266.) On April 17, 2020, this Court issued an order denying the motion

 because Defendant conceded that he had not exhausted his administrative remedies.

 (Doc. # 1273) (citing United States v. Rabadi, No. 13-CR-353 (KMK), 2020 WL

 1862640, at *3 (S.D.N.Y. Apr. 14, 2020) (“failure to satisfy 18 U.S.C. § 3582(c)(1)(A)’s

 filing requirements bars defendants from filing motions for compassionate release, and .
Case 1:17-cr-00134-CMA Document 1282 Filed 06/02/20 USDC Colorado Page 2 of 3




 . . the judiciary has no power to craft an exception to these requirements for defendants

 seeking release during the COVID-19 pandemic.”)). The instant Motion suffers from the

 same deficiencies.

        Section 3582(c)(1)(A) permits a district court to reduce a term of imprisonment in

 certain circumstances, “. . . after the defendant has fully exhausted all administrative

 rights to appeal a failure of the [BOP] to bring a motion on the defendant's behalf or the

 lapse of 30 days from the receipt of such a request by the warden of the defendant's

 facility, whichever is earlier.” Thus, based on the plain language of the statute, a

 defendant must request for the BOP to bring a motion for compassionate release on the

 defendant’s behalf before the 30-day lapse period begins. See Rabadi, 2020 WL

 1862640, at *2 (noting 30 days must pass from warden’s receipt of the defendant’s

 “request for the BOP to file a motion on his behalf” before the defendant may personally

 file a motion).

        It is evident from the record that Defendant has not requested for the warden of

 his facility to bring a motion for compassionate release on his behalf. Rather, Defendant

 has merely requested to be released. (Doc. # 1275.) In response to Defendant’s

 request, Associate Warden Christopher Entzel instructed him to “discuss your eligibility

 for Compassionate Release with your Unit Team.” (Doc. # 1272-10.) However,

 Defendant has not consulted with his Unit Team as he was instructed. (Doc. # 1272-1 at

 15–16.) As a result, Defendant’s request for compassionate release has not progressed

 through the BOP administrative procedures.




                                              2
Case 1:17-cr-00134-CMA Document 1282 Filed 06/02/20 USDC Colorado Page 3 of 3




        As a preliminary matter, the Court finds Defendant’s one sentence request for

 release to be insufficient to trigger the 30-day lapse period. Moreover, assuming,

 arguendo, that Defendant’s request was sufficient, he has not fully exhausted his

 administrative remedies. In fact, the record reflects that Defendant has chosen not to

 pursue his petition within the BOP procedures despite receiving specific instructions on

 how to do so—i.e., by consulting with his Unit Team. Therefore, Defendant has not

 satisfied § 3582(c)(1)(A)’s filing requirements. 1

                                      II.     CONCLUSION

        Based on the foregoing, the Court ORDERS that Defendant’s second Motion for

 Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) (Doc. # 1275) is

 DENIED WITHOUT PREJUDICE.



        DATED: June 2, 2020


                                                      BY THE COURT:


                                                      _____________________________
                                                      CHRISTINE M. ARGUELLO
                                                      United States District Judge




 1 Even if the Court were to consider the merits of Plaintiff’s Motion, the Court would be inclined
 to deny it for the reasons stated in the Government’s Response. See (Doc. # 1279 at 13)
 (quoting United States v. Korn, No. 15-CR-81S & 11-CR-384S, 2020 WL 1808213, at *6-8
 (W.D.N.Y. Apr. 9, 2020) (although a defendant’s “medical conditions may place him at
 increased risk of contracting and succumbing to COVID-19 . . . the mere possibility of
 contracting a communicable disease such as COVID-19, without any showing that [BOP] will
 not or cannot guard against or treat such a disease, does not constitute an extraordinary or
 compelling reason for a sentence reduction under the statutory scheme.”)).
                                                  3
